                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    UNITED STATES OF AMERICA,                              Case No. 2:08-CR-64 JCM (GWF)
                 8                                           Plaintiff(s),                    ORDER
                 9            v.
               10     STEVEN GRIMM, et al.,
               11                                          Defendant(s).
               12
               13            Presently before the court is the United States of America’s (“the government”) motion for
               14     extension of time. (ECF No. 714). Petitioner Eve Mazzarella’s (“petitioner”) did not respond, and
               15     the time to do so has passed.
               16            Also before the court is the government’s for leave to file expanded brief. (ECF No. 752).
               17     Petitioner did not respond, and the time to do so has passed.
               18            Also before the court is the government’s motion for reconsideration or, in the alternative,
               19     for clarification. (ECF No. 718). Petitioner filed a response (ECF No. 720), to which the
               20     government replied (ECF No. 721).
               21            Also before the court is petitioner’s motion to extend time to reply to the government’s
               22     response. (ECF No. 754). The government did not respond, and the time to do so has passed.
               23            Also before the court is petitioner’s motion for court order for trial counsel’s case file.
               24     (ECF No. 748). Trial counsel Douglass A. Mitchell filed a response (ECF No. 755) and three
               25     supplements thereto (ECF Nos. 756; 757; 759). Trial counsel Robert Wallach has not responded.
               26            The government filed its motion to reconsider, arguing that the court failed to address its
               27     pending motions to waive the attorney-client privilege (ECF No. 712) and extend time (ECF No.
               28     714). (ECF No. 718). The court granted the government’s motion to waive the attorney-client

James C. Mahan
U.S. District Judge
                1     privilege and allowed the court an additional 60 days, after receiving Mr. Mitchell and Mr.
                2     Wallach’s affidavits or declarations, to file its response to petitioner’s § 2255 motion.1 (ECF No.
                3     730). Further, the government has already filed its response to petitioner’s motion. (ECF No.
                4     753). To the extent that the government’s motion to extend time remains pending, it is hereby
                5     granted. (ECF No. 714). Further, good cause appearing in light of the complexity of petitioner’s
                6     motion, the court retroactively grants the government’s motion to file expanded brief. (ECF No.
                7     752).
                8             Having granted the government’s motions, the court denies the government’s motion to
                9     reconsider as moot. (ECF No. 718).
              10              The court now turns to petitioner’s motion for court order for trial counsel’s case file. (ECF
              11      No. 748). Although he did not respond, Mr. Wallach indicated to petitioner’s current counsel that
              12      “[he] retained no Mazzarella file when [he] closed [his] office” but that “all that exists can be
              13      found as Mr. Mitchell indicates.” (ECF No. 748-3 at 1). Mr. Mitchell filed a response and three
              14      supplements thereto describing the documents he has sent to petitioner and the means by which he
              15      did. (ECF Nos. 755; 756; 757; 759). In particular, Mr. Mitchell indicates that his “[s]upplemental
              16      [p]roduction consists of more than seventeen thousand total documents (emails and attachments).”
              17      (ECF No. 759 at 3).
              18              Petitioner’s motion requests “a copy of the case file from trial counsel.” (ECF No. 748 at
              19      2). In light of Mr. Mitchell’s extensive production of documents, the court denies petitioner’s
              20      motion as moot.
              21              Considering the foregoing discussion, the complexity of petitioner’s § 2255 motion, and
              22      the length of the government’s response, the court finds that good cause appears to grant
              23      petitioner’s unopposed motion to extend time to reply to government’s response. Further, the
              24      motion is unopposed. See LR 7-2(d). (“The failure of an opposing party to file points and
              25      authorities in response to any motion, except a motion under Fed. R. Civ. P. 56 or a motion for
              26      attorney’s fees, constitutes a consent to the granting of the motion.”). The court grants petitioner’s
              27
              28              1
                               Nonetheless, the government’s motion to extend time (ECF No. 714) appears to still be
                      pending before the court.
James C. Mahan
U.S. District Judge                                                   -2-
                1     motion to extend time. (ECF No. 754). Petitioner shall file her reply to the government’s response
                2     on or before March 31, 2020.
                3            Accordingly,
                4            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the government’s motion
                5     for extension of time (ECF No. 714) be, and the same hereby is, GRANTED. The government’s
                6     deadline to respond is retroactively extended to October 18, 2019.
                7            IT IS FURTHER ORDERED that the government’s motion for leave to file expanded brief
                8     (ECF No. 752) be, and the same hereby is, GRANTED.
                9            IT IS FURTHER ORDERED that government’s motion for reconsideration or, in the
              10      alternative, for clarification (ECF No. 718) be, and the same hereby is, DENIED as moot.
              11             IT IS FURTHER ORDERED that petitioner’s motion for court order for trial counsel’s
              12      case file (ECF No. 748) be, and the same hereby is, DENIED as moot.
              13             IT IS FURTHER ORDERED that petitioner’s motion to extend time to reply to the
              14      government’s response (ECF No. 754) be, and the same hereby is, GRANTED.
              15             IT IS FURTHER ORDERED that petitioner shall file her reply to the government’s
              16      response on or before March 31, 2020.
              17             DATED January 16, 2020.
              18                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -3-
